Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
I.	In claim 10, line 3, the term “frist” is a misspelled and should be corrected to “first”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “value calculator” and “temperature detector” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motai Tishihiro (JP 2014/236525 A) (Note that Tishihiro was cited on the Information Disclosure Statement received January 28, 2020.  (In addition to Applicant’s submitted document with an abstract translation, cited on the PTO-892 form with this Office Action are additional translated portion(s) of the document obtained from Espacenet.com which may be utilized for purposed of this rejection.).

As for claim(s) 1, 3, 4, 6, and 13, Tishihiro discloses the invention as claimed, including:

1. A charging device for charging a lithium-ion secondary battery based on at least a constant voltage method, wherein, before starting charging with a constant voltage or while performing charging with a constant voltage, a first current pulse having a peak current value i1 larger than a charge current value io is applied at least once [abstract and paragraph 0028 wherein the pulse control is superimposed onto the voltage or current and performed without interruption].  
3. The charging device according to claim 1, wherein charging is configured to be performed without interruption [abstract].  
4. The charging device according to claim 1, wherein 1 < i1/io < 10 is satisfied [see as cited in claim 1, wherein the current is superimposed value which is not disclosed as being 10 times larger than the original current or voltage but is larger than 1, also from the figures 4, and 6-7 or the originally cited document show that the pulse is greater than 1, but less than 10].  

13. A charging method for charging a lithium-ion secondary battery based on at least a constant voltage method, the method comprising: 
before starting charging with a constant voltage or while performing charging with a constant voltage, applying a first current pulse having a peak current value ii larger than a charge current value io at least once [abstract].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motai Tishihiro (JP 2014/236525 A) in view of Wagner (US Patent 4,736,150).

As for claim(s) 5, Tishihiro discloses the invention substantially as claimed, including the charging device as cited above in the rejection of clam 1.

Tishihiro does not specifically disclose:
5. The charging device according to claim 1, wherein a time during which the first current pulse is applied is 0.01 seconds or more and 10 seconds or less.  

Wagner discloses a current pulse is applied is 0.01 seconds or more and 10 seconds or less [col. 3, lines 1-35; figures 7a-7c].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Tishihiro and Wagner because one of ordinary skill in the art would have recognized to using pulses of defined duration would prevent battery damage due to thermal effects and prolong battery life [see Wagner col. 3, lines 1-53].

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motai Tishihiro (JP 2014/236525 A) in view of Dasguptu (CN 1185860A).

As for claim(s) 5, Tishihiro discloses the invention substantially as claimed, including the charging device as cited above in the rejection of clam 1.

Tishihiro does not specifically disclose:

another purpose of the invention is to make substantially all the movable lithium ion part are contained in the anode, and substantially all the dissociation forming non-aqueous electrolyte lithium ion assembled lithium battery, and thereby to obtain a high energy density per unit weight of the lithium battery.
described a rechargeable lithium battery improved the reversible capacity. an improved rechargeable lithium battery with a anode comprising a transition metal compound, the transition metal compound can comprises in its structure as a cathode active material of lithium ion. the cathode has a cathode of the reversible capacity ratio (mAh/gc), a negative electrode comprises carbon particles, the carbon particles can be added as negative active material in anode of lithium ion, the anode has a certain anode can reversible capacity ratio (mAh/ga), and non-aqueous electrolyte conducting lithium ions; and lithium ion distribution between the electrode and with non-aqueous lithium ion electrolyte. weight (wc) the improvement of the invention a rechargeable lithium battery, 
“].  
11. The charging device according to claim I. wherein the positive electrode material of the lithium-ion secondary battery includes LixCoO2 [see as cited in claim 10 and “In a rechargeable lithium battery using transition metal compounds are generally transition metal chalcogenides, the most common is a transition metal oxide, but may also be a transition metal sulphide. component of the transition metal oxide comprising lithium ions in its structure of depends on the type and the type of the used transition metal oxide. For example, lithium-cobalt oxide having the composition LixCoO2, wherein x is less than 1, similar with lithium nickel oxide having the composition LixNiO2. On the other hand, with lithium manganese oxide can be described as LiyMn2O4, wherein 0<y<2. transition metal compounds also can be chromium, copper, vanadium, tungsten or an alloy of the metal and other metal oxides, these oxides can in its structure comprises lithium ions. the most common transition metal sulphide is TiS2, but other transition metal sulphide, such as iron sulfide, it also can be used as a cathode active material. some capable of reversibly containing lithium ion electron conductor, and it is an organic compound can also be used in the anode of a rechargeable lithium battery. 

Claims 12 and 14 are allowed over the prior art of record.
Claims 2, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:

12. A charging device for charging a lithium-ion secondary battery, in which a positive electrode material includes LixCOO2, based on at least a constant voltage method, the device comprising: an x value calculator configured to calculate a value of x during charging of the lithium-ion secondary battery; and a temperature detector configured to measure a temperature of the positive electrode material during charging of the lithium-ion secondary battery, wherein a point in time, at which a first current pulse having a peak current value ii larger than a charge current value io immediately before applying the first current pulse is applied at least once, is determined based on the value of x calculated by the x value calculator and a value of the temperature of the positive electrode material measured by the temperature detector.  

Prior art including Tishihiro do not disclose that the x value calculator and temperature of the positive electrode material are utilized for the point in time in which a first current pulse is applied as claimed in claim 12.
Further prior art Such as Tishihiro does not disclose:
2. The charging device according to claim 1, wherein the lithium-ion secondary battery is charged based on a constant current-constant voltage method, and a second current pulse is applied before starting charging with a constant voltage after completing charging with a constant current.  
7. The charging device according to claim 1, wherein, an impedance of the lithium-ion secondary battery and a charging end set current value when ending charging with the constant voltage after applying the first current pulse are ZA and Icomp-A, an impedance of the lithium-ion secondary battery and a charging end set current value when ending charging with the constant voltage in a case where no first current pulse is applied are ZB and Icomp-B, and
p-A,
a charging end set current value when ending charging with the constant voltage in a case where no first current pulse is applied is Icomp-B, and 
wherein Icomp-B is less than Icomp-A less than or equal to 5 x Icomp-B is satisfied.
9. The charging device according to claim 1, wherein, a charging end set time when ending charging with the constant voltage after applying the current pulse is tcomp-A, a charging end set time when ending charging with the constant voltage in a case where no first current pulse is applied is tcomp_B, and 
Wherein 0.7 X tcomp-B is less than or equal to tcomp-A which is less than or equal to tcomp-B is satisfied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 14, 2022